DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 06/05/2020. 
The status of the Claims is as follows:
Claims 1-13 have been amended; 
Claims 14-20 are new;
Claims 1-20 are pending and have been examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-14, 16, 17, 19, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 3, 9-13, 19 and 20, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 12 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SJOLANDER et al. (US 20200231317; Sjolander).

Regarding Claim 1 Sjolander discloses a pouch handling machine (Fig. 1) comprising a frame (14), 
multiple pouch related process stations (STA, ST1, ST2, ST3) arranged on the frame (14) in series, and a reciprocating beams conveyor (6) that is adapted to advance pouches (2) intermittently in a horizontal path along said series of multiple stations, wherein the reciprocating beams conveyor (6) comprises: 
- a left-hand side and a right-hand side elongated reciprocating beam (19), each of said reciprocating beams (19) being provided at intervals along the length thereof with pouch retention members (18), 
- a left-hand side and a right-hand side support member (28), each of said support members (28) supporting and forming a linear guide for said left-hand side and right-hand side reciprocating beam (19) respectively, 
- a longitudinal reciprocating motion drive mechanism (31) adapted to cause an intermittent reciprocating motion of the reciprocating beams (19) in the longitudinal direction thereof, 

the longitudinal reciprocating motion drive mechanism comprises a left-hand side and a right-hand side electromagnetic linear actuator (31), each of said electromagnetic linear actuators (31) being mounted between the respective reciprocating beams (19) and the respective support member (28), (par 92) and in that 
said electromagnetic linear actuators (31) are linked to an electronic controller (par 92) that is adapted to synchronize the motions of the electromagnetic linear actuators (31) (par 92).

Regarding Claim 5 Sjolander discloses the invention as described above. Sjolander further discloses the frame (14) of the machine is provided with rectilinear transverse guide members (23, 24), and wherein the support members (28) are mounted on said transverse guide members (23, 24) such that the transverse motion mechanism (15, 16) causes a periodic rectilinear transverse motion of the left-hand side and a right-hand side support members (28) away from and towards one another. (par 80)

Regarding Claim 6 Sjolander discloses the invention as described above. Sjolander further discloses said pouch process stations (STA, ST1, ST2, ST3) comprises one or more of: a sterilization station; a filling station (ST2); a spout placement station, a spout sealing station; a pouch sealing station (par 51); and a spout capping station.

Regarding Claim 7 Sjolander discloses the invention as described above. Sjolander further discloses said pouch process stations comprises (STA, ST1, ST2, ST3) comprises a liquid filling station (ST2) adapted to fill the pouches with a liquid. (par 31)

Regarding Claim 18 Sjolander discloses the invention as described above. Sjolander further discloses the machine comprises upstream of the reciprocating beams conveyor (6) a pouch making installation (4) adapted to make individual pouches from heat-sealable film, said individual pouches being transferred at a transfer point to the reciprocating beams conveyor of the machine. (par 40)

Regarding Claim 8 Sjolander discloses the invention as described above. Sjolander further discloses the machine comprises upstream of the reciprocating beams conveyor (6) a pouch making installation (4) adapted to make individual pouches from heat-sealable film, said individual pouches being transferred at a transfer point to the reciprocating beams conveyor of the machine. (par 40)

Regarding Claim 12 Sjolander discloses a method for handling pouches, e.g. filling and sealing pouches (par 19, 30), e.g. with a liquid (par 31), wherein use is made of a pouch handling machine (1) comprising 
a frame (14), multiple pouch related process stations (STA, ST1, ST2, ST3) arranged on the frame (14) in series, and a reciprocating beams conveyor (6) that is adapted to advance pouches (2) intermittently in a horizontal path along said series of multiple stations (STA, ST1, ST2, ST3), wherein the reciprocating beams conveyor (6) comprises: 
a left-hand side and a right-hand side elongated reciprocating beam (19), each of said reciprocating beams (19) being provided at intervals along the length thereof with pouch retention members (18), 
a left-hand side and a right-hand side support member (28), each of said support members (28) supporting and forming a linear guide for said left-hand side and right-hand side reciprocating beam (19) respectively, 

a transverse motion mechanism (15, 16) adapted to cause a periodic transverse motion of the left- hand side and a right-hand side support members (28) towards and away from one another in order to clamp a pouch (2) between opposed pouch retention members of the left-hand and right-hand reciprocating beams (19) and to release a pouch (2) (par 91), characterized in that 
the longitudinal reciprocating motion drive mechanism comprises a left-hand side and a right-hand side electromagnetic linear actuator (31), each of said electromagnetic linear actuators (31) being mounted between the respective reciprocating beams (19) and the respective support member (28)(par 92), and in that 
said electromagnetic linear actuators (31) are linked to an electronic controller (par 92) that is adapted to synchronize the motions of the electromagnetic linear actuators (31). (par 92)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4, 9-11, 13-17 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sjolander US 20200231317 in view of Spaulding US 20160107841.

Regarding Claim 2 Sjolander discloses the invention as described above. Sjolander further discloses the electromagnetic linear actuators (31) are of the tubular linear motor type with a rod (annotated Fig. 2) and a block (annotated Fig. 2) through which said rod (annotated Fig. 2) is longitudinally mobile and adapted to create a magnetic propulsion force in combination with said rod (annotated Fig. 2).

However Sjolander does not expressly disclose the electromagnetic linear actuators are of the tubular linear motor type with a rod wherein an array of magnets is housed and with a block through which said rod is longitudinally mobile and with one or more electrical coils in said block adapted to create a magnetic propulsion force in combination with said rod when the one or more coils are energized.

Spaulding teaches a reciprocating beams conveyor (10) conveying products including elongated reciprocating beam (18 pan), electromagnetic linear actuator (12) drive mechanism where the electromagnetic linear actuators (12) are of the tubular linear motor type (par 39) with a rod (16) wherein an array of magnets is housed and with a block (14) through which said rod (46) is longitudinally mobile and with one or more electrical coils in said block (14) adapted to create a magnetic propulsion force in combination with said rod (46) when the one or more coils are energized (par 8, 39) providing precise controlled movement of the products for the purposes of improving the efficiency of the device. (par 40)



    PNG
    media_image1.png
    541
    801
    media_image1.png
    Greyscale

Regarding Claim 3 the modified invention of Sjolander in view of Spaulding teaches the invention as described above. Sjolander further discloses the block (annotated Fig. 2) is mounted to the respective support member (28) and wherein the rod (52) is secured, e.g. at both ends thereof, to the respective reciprocating beam (19). (Fig. 2)

Regarding Claim 14 the modified invention of Sjolander in view of Spaulding teaches the invention as described above. Sjolander further discloses the frame (14) of the machine is provided with rectilinear transverse guide members (23, 24), and wherein the support members (28) are mounted on said transverse guide members (23, 24) such that the transverse motion 

Regarding Claim 16 the modified invention of Sjolander in view of Spaulding teaches the invention as described above. Sjolander further discloses said pouch process stations (STA, ST1, ST2, ST3) comprises one or more of: a sterilization station; a filling station (ST2); a spout placement station, a spout sealing station; a pouch sealing station (par 51); and a spout capping station.

Regarding Claim 17 the modified invention of Sjolander in view of Spaulding teaches the invention as described above. Sjolander further discloses said pouch process stations (STA, ST1, ST2, ST3) comprises a liquid filling station (ST2) adapted to fill the pouches with a liquid. (par 31)

Regarding Claim 4 the modified invention of Sjolander in view of Spaulding teaches the invention as described above. Sjolander further discloses the rod (annotated Fig. 2) is arranged parallel to the respective reciprocating beam (19).

Regarding Claim 15 the modified invention of Sjolander in view of Spaulding teaches the invention as described above. Sjolander further discloses the frame (14) of the machine is provided with rectilinear transverse guide members (23, 24), and wherein the support members (28) are mounted on said transverse guide members (23, 24) such that the transverse motion mechanism (15, 16) causes a periodic rectilinear transverse motion of the left-hand side and a right-hand side support members (28) away from and towards one another. (par 80)


Claim 19 the modified invention of Sjolander in view of Spaulding teaches the invention as described above. Sjolander further discloses the controller (par 92) of the electromagnetic linear actuators (31). 

Sjolander does not expressly disclose the controller (par 92) of the electromagnetic linear actuators (31) is provided with a memory wherein, for each of multiple pouch types a respective data set at least representing an actuator motion profile to be performed by each of the actuators when handling the corresponding pouch type, e.g. wherein the data set comprises a profile of linear speed and/or acceleration of the electromagnetic linear actuator as well as stop positions of the electromagnetic linear actuator.

Spaulding teaches a reciprocating beams conveyor (10) conveying products including elongated reciprocating beam (18 pan), electromagnetic linear actuator (12) drive mechanism and a controller (64), Spaulding further discloses the controller (64) of the electromagnetic linear actuators (12) is provided with a memory wherein, for each of multiple pouch types a respective data set at least representing an actuator motion profile to be performed by each of the actuators when handling the corresponding pouch type, e.g. wherein the data set comprises a profile of linear speed and/or acceleration of the electromagnetic linear actuator as well as stop positions of the electromagnetic linear actuator (par 13-17; 44) providing precise controlled movement of the products for the purposes of improving the efficiency of the device. (par 40)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Sjolander to include a memory as taught by Spaulding since par 40 of Spaulding suggests that such a modification provides precise controlled movement of the pouches for the purposes of improving the efficiency of the device. 

Regarding Claim 9 the modified invention of Sjolander in view of Spaulding teaches the invention as described above. Sjolander further discloses the controller (par 92) of the electromagnetic linear actuators (31). 

Sjolander does not expressly disclose the controller (par 92) of the electromagnetic linear actuators (31) is provided with a memory wherein, for each of multiple pouch types a respective data set at least representing an actuator motion profile to be performed by each of the actuators when handling the corresponding pouch type, e.g. wherein the data set comprises a profile of linear speed and/or acceleration of the electromagnetic linear actuator as well as stop positions of the electromagnetic linear actuator.

Spaulding teaches a reciprocating beams conveyor (10) conveying products including elongated reciprocating beam (18 pan), electromagnetic linear actuator (12) drive mechanism and a controller (64), Spaulding further discloses the controller (64) of the electromagnetic linear actuators (12) is provided with a memory wherein, for each of multiple pouch types a respective data set at least representing an actuator motion profile to be performed by each of the actuators when handling the corresponding pouch type, e.g. wherein the data set comprises a profile of linear speed and/or acceleration of the electromagnetic linear actuator as well as stop positions of the electromagnetic linear actuator (par 13-17; 44) providing precise controlled movement of the products for the purposes of improving the efficiency of the device. (par 40)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Sjolander to include a memory as taught by Spaulding since par 40 of Spaulding suggests that such a modification provides precise controlled movement of the pouches for the purposes of improving the efficiency of the device. 

Regarding Claim 10 the modified invention of Sjolander in view of Spaulding teaches the invention as described above. Sjolander further discloses the controller (par 92) to control the reciprocating beams conveyor (6) accordingly.

However Sjolander does not expressly disclose the machine comprises an operator selector device, e.g. a touchscreen, configured to allow a machine operator to select a pouch type, and wherein the controller is configured to select a data set in stored in said memory on the basis of the pouch type selection and to control the reciprocating beams conveyor accordingly.

Spaulding teaches the machine comprises an operator selector device (70), e.g. a touchscreen, configured to allow a machine operator to select a product type, and wherein the controller (64) is configured to select a data set in stored in said memory on the basis of the product type selection and to control the reciprocating beams (46) conveyor accordingly (par 47-50) providing precise controlled movement of the products for the purposes of improving the efficiency of the device. (par 40)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pouch handling machine of Sjolander to include an operator selector device that interacts with the controller and memory as taught by Spaulding since par 40 of Spaulding suggests that such a modification provides precise controlled movement of the pouches for the purposes of improving the efficiency of the device.

Regarding Claim 20 the modified invention of Sjolander in view of Spaulding teaches the invention as described above. Sjolander further discloses the machine comprises the controller to control the reciprocating beams (19).

However, Sjolander does not expressly disclose the machine comprises a display, e.g. a touchscreen, and wherein the controller is configured to display thereon a selected actuator motion profile in graphical form, e.g. as a graph or graphs representing speed and/or acceleration/deceleration in relation to longitudinal position of the reciprocating beams.

Spaulding teaches the machine comprises a display (126), e.g. a touchscreen, and wherein the controller (64) is configured to display thereon a selected actuator motion profile in graphical form, e.g. as a graph or graphs representing speed and/or acceleration/deceleration in relation to longitudinal position of the reciprocating beams (46) (par 50; Fig. 8) providing precise controlled movement of the products for the purposes of improving the efficiency of the device. (par 40)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pouch handling machine of Sjolander to include a display that interacts with the controller as taught by Spaulding since par 40 of Spaulding suggests that such a modification provides precise controlled movement of the pouches for the purposes of improving the efficiency of the device.

Regarding Claim 11 the modified invention of Sjolander in view of Spaulding teaches the invention as described above. Sjolander further discloses the machine comprises the controller to control the reciprocating beams (19).

However, Sjolander does not expressly disclose the machine comprises a display, e.g. a touchscreen, and wherein the controller is configured to display thereon a selected actuator motion profile in graphical form, e.g. as a graph or graphs representing speed and/or acceleration/deceleration in relation to longitudinal position of the reciprocating beams.

Spaulding teaches the machine comprises a display (126), e.g. a touchscreen, and wherein the controller (64) is configured to display thereon a selected actuator motion profile in graphical form, e.g. as a graph or graphs representing speed and/or acceleration/deceleration in relation to longitudinal position of the reciprocating beams (46) (par 50; Fig. 8) providing precise controlled movement of the products for the purposes of improving the efficiency of the device. (par 40)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pouch handling machine of Sjolander to include a display that interacts with the controller as taught by Spaulding since par 40 of Spaulding suggests that such a modification provides precise controlled movement of the pouches for the purposes of improving the efficiency of the device.

Regarding Claim 13 the modified invention of Sjolander in view of Spaulding teaches the invention as described above. Sjolander further discloses the controller (par 92) of the electromagnetic linear actuators (31). 

Sjolander does not expressly disclose the controller (par 92) of the electromagnetic linear actuators (31) is provided with a memory wherein, for each of multiple pouch types a respective data set at least representing an actuator motion profile to be performed by each of the actuators when handling the corresponding pouch type, e.g. wherein the data set comprises a profile of linear speed and/or acceleration of the electromagnetic linear actuator as well as stop positions of the electromagnetic linear actuator.

Spaulding teaches a reciprocating beams conveyor (10) conveying products including elongated reciprocating beam (18 pan), electromagnetic linear actuator (12) drive mechanism and a 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Sjolander to include a memory as taught by Spaulding since par 40 of Spaulding suggests that such a modification provides precise controlled movement of the pouches for the purposes of improving the efficiency of the method. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Veen US20120159803: electromagnetic conveyor Fig. 2
Pelrine US 6361268: electromagnetic conveyor Figs. 8 and 9
Seiden US 5058364: Pouch conveyor Figs. 3 and 12
Hayase US 4108300: Pouch conveyor Figs 3 and 4
Araki US 4608803: Pouch conveyor Figs. 2-6 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731